Citation Nr: 1737187	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  12-30 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder.

3.  Entitlement to an earlier effective date for non-service connected pension.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to October 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran testified at an April 2017 Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Veteran's claim has been expanded and recharacterized as indicated on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

These appeals were processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

1.  An unappealed September 2004 rating decision denied entitlement to service connection for PTSD, finding that the Veteran did not have a valid diagnosis.

2.  Evidence received since the September 2004 rating decision is relevant and probative as to the PTSD claim.

3.  The Veteran does not have a diagnosis of PTSD that conforms to regulatory requirements.

4.  Depressive disorder was not manifested during active service and is not attributed to service, and is not related (causation or aggravation) to a service-connected disease or injury.

5.  In April 2017, prior to the promulgation of a decision in this appeal, the Veteran expressly stated that he wished to withdraw his appeal pertaining to the issue of entitlement to an earlier effective date for pension.


CONCLUSION OF LAW

1.  The September 2004 rating decision that denied entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  Evidence received since the September 2004 rating decision in relation to the Veteran's claim for entitlement to service connection for PTSD is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  An acquired psychiatric disability, to include PTSD, was not incurred in or aggravated by active service; and is not proximately due to or a result of, or aggravated by, a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

4.  The criteria for withdrawal of the appeal for the issue of entitlement to an earlier effective date for pension have been met. 38 U.S.C.A. § 7105 (b)(2) (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that the Veteran was provided thorough and informative notices and had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  Specifically, the Veteran was provided the necessary notice in a letter dated in December 2010.  Accordingly, no further development is required with respect to the duty to notify.

The Board also finds that the duty to assist has been met.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Notably, VA attempted to obtain any outstanding Social Security Administration (SSA) records.  Unfortunately, any such SSA records have been destroyed and are unavailable, and the Veteran was notified in November 2016.

VA has also obtained examinations with respect to the claim in January 2011 and June 2016.  The Board finds that the clinical observations and opinions in the aggregate are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and provides sufficient medical opinions with rationale so as to allow the Board to make a fully informed determination. Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

The Veteran also presented testimony at a videoconference Board hearing in April 2017.  During the hearing, the undersigned Veterans Law Judge identified the issues on appeal and explained what evidence is needed to substantiate the claims.  The Veteran was provided an opportunity to submit additional evidence.  The actions of the Veterans Law Judge supplement VCAA are in compliance with 38 C.F.R. § 3.103(c)(2).  

Additionally, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. New and Material Evidence

The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2016).

The Veteran was denied entitlement to service connection for PTSD in a September 2004 rating decision.  The Veteran did not appeal the denial by submitting a timely NOD within one year.  The denial of his PTSD claim consequently became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2016).

As a result, the claim of entitlement to service connection for PTSD may now be considered if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Moreover, the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  See id.  

The September 2004 rating decision denied entitlement to service connection for PTSD based on a finding that the Veteran did not have PTSD.  The evidence of record at the time of this rating decision consisted of the Veteran's service treatment records (STRs), VA medical records, and statements from the Veteran.  An October 1965 Report of Medical Examination prior to entrance into service included a normal psychiatric evaluation.  A contemporaneous Report of Medical History included a denial of frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, any drug or narcotic habit, or nervous trouble of any sort.  A September 1969 Report of Medical Examination just prior to separation from service also included a normal psychiatric evaluation.  The STR's did not otherwise include any complaints of or treatment for symptoms of a PTSD or any other psychiatric disorders.

Of record also were November 2003 medical records from VA medical centers, including a medical record which diagnoses the Veteran with PTSD.  No explanation or rationale was included with the diagnosis.  The Veteran was provided with a VA examination to evaluate his claimed PTSD in November 2003.  That examiner determined that the Veteran did not have PTSD.

In a June 2004 statement, the Veteran discussed the stressors to which he attributed his psychiatric symptoms.

The Board finds that the evidence submitted since the September 2004 rating decision is relevant and probative, as such, the claim is reopened. 

Since the time of the September 2004 rating decision, additional evidence is of record.  In September 2010, the Veteran's VA medical treatment records reflect a positive screening for PTSD.  October 2010 VA treatment records show that the Veteran was diagnosed with PTSD by a licensed clinical social worker.  During this time frame, he received mental health treatment at the VA clinic in Colorado.

In a December 2010 statement, the Veteran contended that for twenty years or more after Vietnam he stayed in a self-medicated state to escape from the smell and sight of death, turning to drugs to treat his PTSD symptoms.  He stated that PTSD led to the end of his marriage and caused him to lose employment.  

The Veteran was also afforded two additional VA examinations in January 2011 and June 2016.

In a July 2016 formal finding, the RO conceded the Veteran's combat-related stressor of receiving incoming fire daily while stationed in Vietnam.

During his April 2017 Board hearing, the Veteran and his Representative argued that while the Veteran did not have a valid diagnosis of PTSD, his currently diagnosed depressive disorder was related to his in-service stressor.

The Veteran has additional mental health treatment and assessments from the time of the prior final denial in September 2004, as well as a conceded in-service stressor.  Thus, there is new evidence not of record at the time of the September 2004 rating decision that potentially supports the Veteran's claim that he has an acquired psychiatric disorder due to his service.  

Pursuant to the Court's holding in Shade and presuming the credibility of the evidence for the sole purpose of determining whether the claims should be reopened, the Board concludes that the above evidence suggests a possible link between the Veteran's current acquired psychiatric disorder and his service.  The evidence is new and material.

III. Service Connection

Service connection is awarded for disability that is the result of a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

There are particular requirements for establishing service connection for PTSD in 38 C.F.R. § 3.304 (f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f) and 38 C.F.R. § 4.125 (requiring PTSD diagnoses to conform to the DSM-IV/V).

VI. Analysis

In this case the Veteran contends that an acquired psychiatric disability, to include PTSD, had its onset in service.  See November 2010 Application for Compensation.

As noted above, the Veteran's September 1969 Report of Medical Examination just prior to separation from service included a normal psychiatric evaluation, and his STR's did not otherwise include any complaints of or treatment for symptoms of a PTSD or any other psychiatric disorders.

In September 1995 VA treatment records from Daytona Beach, Florida, the Veteran sought drug rehabilitation treatment.  He denied any psychiatric problems or symptoms and the treating physician found his mental status to be essentially within normal limits.  

The Veteran received a VA examination in November 2003.  The Veteran told the examiner that he was married from 1980 to 1985 and the marriage ended because he was aggressive.  He told the examiner that he first sought treatment for his nerves around 1989 at the Daytona Beach VA clinic.  His Daytona Beach VA treatment records are in the claim file, and treatment for his nerves is not reflected in his records from that timeframe.  The Veteran also stated that he was currently in a long term relationship, and that they consistently argued over cleaning issues because the Veteran was reportedly quite meticulous.  The Veteran told the examiner that he did not like crowds and had trouble with anger.  He also reported an incident just prior to this exam in which he took his significant other to casinos, as well as going to a casino on his own about a year before the exam.  

Upon examination, the Veteran was found to be fully oriented, clean, with no problems in orientation or memory.  The examiner found the Veteran to have an above-average level of intelligence, and no deficits in language function.  The examiner reported that the Veteran had a long history of substance abuse and entertained thoughts of suicide, but never made any serious attempts.  No hallucinations or delusions were reported.  The examiner concluded that the Veteran did not have PTSD.  He found the Veteran's statements during the examination to be quite inconsistent.  The examiner noted that the Veteran reported avoiding crowds, but then also stated that he voluntarily went to casinos, he also noted several inconsistencies within the Veteran's statements regarding his early education, as well as statements regarding his service.  The examiner determined that the Veteran's problems with interpersonal interactions stemmed from a personality disorder with compulsive traits, as well as a history of antisocial features.  

In September 2010, the Veteran sought mental health treatment at the VA.  PTSD was listed in his past medical history.  He had a positive PTSD screening, and a negative screening for depression.  VA treatment records reflect that the Veteran was diagnosed with PTSD by a licensed clinical social worker at this time.  During October 2010 treatment, the Veteran was found to be alert, attentive, and fully oriented.  He was appropriately groomed, had normal speech and intact language, and his affect was congruent with his mood.  There was no perceptual disturbance, his thought process and association was normal and coherent, and he had good insight and judgment.  The treating physician found that the Veteran did have some symptoms of PTSD but he was able to manage them.  He diagnosed the Veteran with PTSD.  November 2010 VA medical evaluation records reported that the Veteran had a clear history of past PTSD that led him to abuse drugs.  During this evaluation, the Veteran reported that his PTSD was better overall.

The Veteran was afforded a VA examination in January 2011.  He reported that he sought mental health treatment in the form of individual counseling, three times in the past seven years.  Upon examination, the Veteran did not have any impairment of thought process or communication; there were no delusions or hallucinations, no inappropriate behavior, no suicidal or homicidal thoughts, no memory loss, no obsessive or ritualistic behaviors, no irrelevant, illogical or obscure speech patterns, and no panic attacks.  The Veteran was able to maintain personal hygiene and other basic activities of daily living, and his orientation to person, place and time was normal.  No anxiety was reported.  The Veteran reported feelings of daily mild depressed mood, causing him to socially withdraw.  He also reported sleep impairment.  The Veteran told the examiner that he began abusing drugs while in Vietnam, and that he was not currently in remission.  The examiner determined that the Veteran's reported stressor did not meet the DSM-IV criterion for a diagnosis of PTSD.  The examiner concluded that the Veteran did not have fear of military nor of terrorist activities.   He diagnosed the Veteran with major depression and sleep impairment. 

February 2013 VA treatment records noted that the Veteran's mood was good and that he was not receiving mental health treatment for PTSD and did not think he was in need of any such treatment.  June 2014 VA treatment records reflect that the Veteran had a negative screening for depression. December 2014 VA treatment records reflect that the Veteran had a negative screening for PTSD.  The Veteran had a negative screening for depression in July 2015 VA treatment records, and a positive screening for depression in June 2016. 

The Veteran was afforded another VA examination in June 2016.  He reported that he struggled with nerves and did not like loud noises or people around him.  He described his mood as passive, and denied experiencing any irritability or problems with anger.  The Veteran denied experiencing hypervigilance in public, but did report that he got nervous when he was the center of attention.  The Veteran told the examiner that he experienced constant depression, and he exhibited low mood, isolation, and low energy.  He reported that he had difficulty staying asleep, but that he did not experience any nightmares or parasomnia behaviors.  The Veteran told the examiner that he began using illegal drugs while in Vietnam, and continued to regularly use marijuana. 

The examiner reviewed the Veteran's claim file.  She commented that the Veteran's 2010 PTSD diagnosis was inadequate because it lacked the description of a stressor and no symptoms were provided.  She found the Veteran's stressor was adequate to support a diagnosis of PTSD based on the fear of hostile military or terrorist activity, however the Veteran did not report re-experiencing avoidance or negative changes in mood/cognition needed to meet DSM-5 criteria for PTSD.  She stated that the Veteran reported a history of interpersonal difficulties, impulsive behaviors, and antisocial behavior but that he had not exhibited these behaviors in several years, and therefore did not meet criteria for a personality disorder.  The examiner determined that the Veteran had major despressive disorder, mild, recurrent, with anxious distress.  She also reported that the Veteran had stimulant use disorder in sustained remission since the early 1990's.  Like previous VA examiners, this examiner found the Veteran to be less than credible.  She said that some of the information the Veteran provided during the examination was inconsistent with details provided in previous VA evaluations (i.e., childhood history, work history, current relationships, and military stressors), which led her to question the reliability of his testimony.

The examiner was asked to provide an addendum opinion in January 2017.  She concluded that the Veteran's diagnosis of depressive disorder was less likely than not related to the conceded stressor.  She went on to explain that the Veteran attributed his depressive symptoms to psychosocial stressors beginning in the early 1980's following his incarceration for drug use.  The examiner concluded that the Veteran's symptoms were likely associated with functional impairment associated with his history of extensive cocaine and alcohol use.  Aside from an inpatient substance abuse treatment program in the mid-1990's, she found no other consistent mental health treatment, and none was reported.  The examiner determined that there was inadequate clinical evidence to indicate his depression was related to any stressors in service.  The Veteran's STR's were silent for mental health complaints or diagnoses.  Because the Veteran's diagnosis of depressive disorder was likely secondary to his history of cocaine use, this diagnosis was less likely than not related to the conceded stressor.  The examiner went on to determine that the Veteran's stimulant use disorder was also less likely than not related to service.  She explained that the Veteran's substance abuse was the result of his social environment.  She stated that the Veteran described himself as having "an addictive personality" and easily became dependent on drugs.

As noted above, the Veteran attended a Board videoconference hearing in April 2017.  At the hearing, the Veteran conceded that he did not have a valid diagnosis of PTSD in his claim file.  Instead, he argued that his diagnosed depressive disorder was the result of the stressor incurred in service, and that his drug abuse started as a coping mechanism after he left the service to deal with the stressor incurred in Vietnam. 

In Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), the Federal Circuit Court indicated that, where lay evidence provided is competent and credible, the absence of contemporaneous medical documentation during service or since, such as in treatment records, does not preclude further evaluation as to the etiology of the claimed disorder.  And the Veteran, even as a layman, is competent to proclaim that he experienced depressive symptoms during active service.  Here, the Veteran is competent to report what occurred in service because his statements regard his first-hand knowledge of a factual matter.  However, competency is only one criterion.  The lay evidence must also be credible.  

In this instance, the Veteran has reported different onset dates.  The Board finds that the Veteran's lay statements as to the onset of his symptoms have limited credibility and limited probative value because he has been an inconsistent historian.  The Veteran's earliest reported onset date is inconsistent with other statements the Veteran made on his separation examination and during VA treatment..  Again, the Veteran denied any psychiatric irregularities in an examination dated in September 1969.  And, as discussed above, in September 1995 VA treatment records, the Veteran denied any psychiatric problems or symptoms and the treating physician found his mental status to be essentially within normal limits.  Thus, it is not the absence of records, but rather the fact that the Veteran specifically denied such symptoms through the years that the Board finds probative, and weighs heavily against his assertion that his psychiatric symptoms began in service.  Additionally, the Veteran's reported events, symptoms, and history have varied significantly throughout his medical history.  

Additionally, the Board agrees with the June 2016 examiner's assessment that the 2010 PTSD diagnosis was inadequate.  When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board finds the June 2016 and January 2017 VA examiner's opinion to be probative for resolving the matter on appeal.  Here, the examiner has the medical knowledge to express a competent opinion; and found no evidence of any relationship between a current psychiatric disability and active service.  The opinion appears accurate, and is fully articulated and contains sound reasoning.  

In this case, the evidence weighs against a finding that the Veteran has a psychiatric disability linked to service.  The evidence is therefore against a finding that the Veteran's psychiatric disability either had its onset during service or is related to the in-service events reported by the Veteran.  The reasonable doubt doctrine is not for application.  Thus, service connection for an acquired psychiatric disability, to include PTSD and depressive disorder, is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014).  

V. Effective Date for Pension

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  A withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204.

During his April 2017 hearing, the Veteran expressed intent to withdraw the issues of entitlement to an earlier effective date for non-service connected pension.  This submission expresses the Veteran's explicit intent to withdraw this issue.  With no allegations of errors of fact or law remaining for appellate consideration, the Board does not have jurisdiction to review those issues on appeal.



ORDER

The application to reopen a claim for PTSD is granted.

Service connection for an acquired psychiatric disability, to include PTSD and depressive disorder, is denied.

The appeal as to entitlement to an earlier effective date for pension is dismissed.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


